Mortgage Elec. Registration Sys., Inc. v McVicar (2022 NY Slip Op 01784)





Mortgage Elec. Registration Sys., Inc. v McVicar


2022 NY Slip Op 01784


Decided on March 16, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

FRANCESCA E. CONNOLLY, J.P.
CHERYL E. CHAMBERS
SHERI S. ROMAN
LARA J. GENOVESI, JJ.


2018-04838
 (Index No. 2788/04)

[*1]Mortgage Electronic Registration Systems, Inc., etc., plaintiff, 
vJohn P. McVicar, etc., defendant third-party plaintiff-appellant, et al., defendant; Kurt B. Ordenbach, et al., third-party defendants-respondents.


John P. McVicar, East Hampton, NY, defendant third-party plaintiff-appellant pro se.
L'Abbate, Balkan, Colavita & Contini, LLP, Melville, NY (Matthew J. Bizzaro and Nicole Feder of counsel), for third-party defendants-respondents.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant third-party plaintiff appeals from an order of the Supreme Court, Suffolk County (Thomas F. Whelan, J.), dated March 2, 2018. The order denied the defendant third-party plaintiff's motion to dismiss the third-party defendants' second through ninth affirmative defenses to the third-party complaint, and pursuant to 22 NYCRR 130-1.1 for the imposition of sanctions against the third-party defendants.
ORDERED that the appeal from so much of the order as denied that branch of the defendant third-party plaintiff's motion which was to dismiss the third-party defendants' second through ninth affirmative defenses to the third-party complaint is dismissed as academic, without costs or disbursements; and it is further,
ORDERED that the order is affirmed insofar as reviewed; and it is further,
ORDERED that one bill of costs is awarded to the third-party defendants.
In light of our determination on a related appeal (see Mortgage Electronic Registration Systems, Inc. v McVicar, _____ AD3d _____ [Appellate Division Docket No. 2019-14011; decided herewith]), we dismiss as academic the appeal from so much of the order as denied that branch of the defendant third-party plaintiff's motion which was to dismiss the third-party defendants' second through ninth affirmative defenses to the third-party complaint.
The Supreme Court providently exercised its discretion in denying that branch of the defendant third-party plaintiff's motion which was pursuant to 22 NYCRR 130-1.1 for the imposition of sanctions against the third-party defendants.
CONNOLLY, J.P., CHAMBERS, ROMAN and GENOVESI, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court